Citation Nr: 1441781	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-03 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right elbow disorder.

3. Entitlement to service connection for a right shoulder disorder.

4. Entitlement to service connection for conjunctivitis.

5. Entitlement to service connection for a gastrointestinal disorder.

6. Entitlement to service connection for a rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1995.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2011, the Veteran presented testimony at a personal hearing conducted in Waco, Texas before Kathleen K. Gallagher, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In November 2011, the Board remanded the issues addressed herein for additional development, to include obtaining outstanding treatment records and obtaining etiology opinions from VA examiners.  As discussed in the remand section below, all requested development has not been substantially completed with regard to the VA examinations and opinions ordered for the claims for service connection for a gastrointestinal disorder and rash.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a gastrointestinal disorder and rash are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1. Claims for service connection for bilateral hearing loss and a right elbow disorder were denied in an August 1997 rating decision because the Veteran did not provide evidence of current disabilities.  The Veteran was notified of that decision, but he did not initiate an appeal.

2. When considered by itself or in connection with evidence previously assembled, the evidence received since August 1997 is not both new and material to the claims for service connection for bilateral hearing loss and a right elbow disorder.

3. The Veteran's right shoulder disorder did not manifest during service and is not otherwise related to service.

4. The Veteran does not have a chronic eye condition, claimed as conjunctivitis, which is related to service.


CONCLUSIONS OF LAW

1. The August 1997 rating decision that denied service connection for bilateral hearing loss and a right elbow disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).
 
2. New and material evidence has not been received, and the claims for service connection for bilateral hearing loss and a right elbow disorder are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4. The criteria for service connection for conjunctivitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For petitions to reopen previously denied claims, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

Regarding the requests to reopen claims for service connection for bilateral hearing loss and a right elbow disorder, the Veteran was initially provided notice of how to substantiate the claims in December 2007.  However, the RO did not identify the correct bases for the previous denials of service connection.  The Board remanded the claims in November 2011 for issuance of proper notice.  In November 2011, the Veteran was provided proper notice which indicated that both claims were previously denied because he did not provide evidence of current disabilities.  The Veteran's claims were readjudicated in a September 2012 supplemental statement of the case.  Accordingly, the Veteran has been provided proper notice.  The timing of the notice has not prejudiced the Veteran and he has not claimed otherwise.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding the claims for service connection for a right shoulder disorder, the Board reopened the claim for service connection in November 2011.  Therefore, any deficiency with the Kent notice is not prejudicial to this claim.  For the service connection claims for the right shoulder and conjunctivitis, the duty to notify was satisfied by way of a letter sent to the Veteran in January 2007 that fully addressed all notice elements and was sent prior to the initial RO decision.  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.

The duty to assist has also been satisfied.  The Veteran's service treatment records dated from approximately 1975 to 1983 are missing.  He was informed of such in March 2008 and he indicated that he does not have them in his possession.  Documentation of VA's efforts to obtain these records is in a February 2008 formal finding of unavailability.  The Veteran's available service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pursuant to the Board's November 2011 remand, VA obtained outstanding treatment records and provided the Veteran with VA examinations in March 2012 to determine the etiology of his right shoulder disorder and conjunctivitis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  These examination reports and opinions are adequate as each is based on a complete review of the evidence of record, consideration of the Veteran's lay statements, and the clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the Board also finds that there has been substantial compliance with its November 2011 remand as the RO provided the Veteran with adequate VA examinations as to these issues and obtained outstanding treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

II. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).

In a January 1997 statement, the Veteran's initial claim for service connection for hearing loss and a right elbow disorder, he reported having hearing problems and severe arthritis and tendonitis of the right elbow due to having dislocated it in 1979.  Of record at the time of the August 1997 rating decision were service treatment records and VA treatment records, including the June 1997 VA examination reports.  None of the medical evidence shows a right elbow disorder, and in fact, the Veteran denied having injuries and problems with his elbow during his June 1997 VA examination.  The June 1997 VA audiology examination report does not show that the Veteran had a hearing loss disability for VA service connection purposes.  38 C.F.R. § 3.385.  Consequently, the RO denied service connection for bilateral hearing loss and a right elbow disorder in August 1997 because the Veteran did not present evidence of current disabilities.  The Veteran did not appeal and the rating decision became final.

Since August 1997, VA has obtained private and VA treatment records as well as written statements and hearing testimony from the Veteran.  Unfortunately, none of the medical evidence shows that the Veteran has complained of or been treated for hearing loss or a right elbow disorder.  The Board has considered the Veteran's testimony; however, while he is competent to describe symptoms, such as decreased hearing acuity and right elbow pain, as a lay person, he is not competent to make a medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He does not have medical expertise and cannot establish through lay reports alone that his hearing loss is of such severity as to meet the criteria of 38 C.F.R. 3.385 or that he has conditions such as arthritis or tendonitis of the right elbow.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Since the Veteran's statements regarding the existence of a hearing loss disability for VA purposes and a right elbow disorder are beyond the competence of the Veteran, the Board cannot presume that his statements are credible.  As such, his statements do not constitute new and material evidence.

Consequently, the Board finds that the evidence submitted since the August 1997 rating decision is not new or material when considered in conjunction with the evidence of record at the time of that decision.  No competent evidence of a current hearing loss disorder or right elbow disorder has been submitted.  As such, without the submission of new and material evidence, the Veteran's claims for service connection for bilateral hearing loss and a right elbow disorder cannot be reopened for consideration on the merits.  The petitions to reopen these claims of service connection are denied.  See 38 C.F.R. § 3.156(a).

III. Service Connection

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases listed under 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A. Right Shoulder 

The Veteran seeks service connection for a right shoulder condition.  As noted above, service treatment records dated between September 1975 and February 1983 are unavailable.  The available service treatment records do not show that he complained of or was treated for the right shoulder during service.  The Veteran had his retirement examination in January 1995.  On an accompanying report of medical history form, the Veteran indicated that he had painful joints; however, he did not report problems with his right shoulder.  Further, the clinical examination did not identify any abnormalities of the right shoulder.  Therefore, the service treatment records weigh against a finding that the Veteran had a right shoulder disorder during or at separation from service.

A right shoulder disorder was not noted until the Veteran filed his initial claim for service connection in January 1997, more than one year after he separated from service.  At that time, he reported that he had dislocated his elbow and shoulder in 1979 and that he had severe arthritis and tendonitis.  However, during his June 1997 VA examination, the Veteran denied having injured his shoulder and denied having problems with his shoulder.  The examiner found no abnormalities of the shoulder on examination.  Treatment records dated subsequent to the VA examination show complaints of pain in the left but not the right shoulder.  See VA Treatment Record, April 10, 2001; Darnall ACH, Sept. 10, 2002.  As such, the Board finds that these medical records, and more importantly the Veteran's statement to the VA examiner, weigh against a finding that he had a right shoulder disorder during service, within one year of separation from service, or otherwise due to service.

Complaint of right shoulder pain is documented in January 2006 VA treatment records.  In March 2006, the Veteran reported chronic right shoulder pain and the provider diagnosed minor degenerative spurring of the acromion process of the scapula.  The etiology of the diagnosis was not indicated.  VA outpatient treatment records dated March 2010 show complaints of pain in both shoulders.

In March 2011, the Veteran testified that he had shoulder pain during service but that he could not recall having been injured during service.  He thought the pain might have been due to unloading boxes and trucks while serving as a mess sergeant.  He said he took pain medication during service and reported shoulder pain on his exit physical.  He recalled that his first treatment for the shoulder was at least two years after retiring from service.  He said X-rays were taken and that the diagnosis was arthritis.

During the March 2012 VA examination, the Veteran reported that his shoulder pain started in 1984 and that the pain had been recurrent.  He indicated that he was treated for pain in 1994.  X-rays of the shoulder were normal.  The examiner diagnosed right shoulder chronic myofascial syndrome and opined that it is less likely as not that the condition was caused by or the result of service.  The examiner noted that service treatment records from 1983 until retirement appeared complete and that at retirement, the separation examination did not show shoulder conditions or pain.  Further, the examiner did not find evidence of a right shoulder problem in the records, "which includes the period in which the shoulder condition appeared by medical history."  The examiner opined that the Veteran was not at greater risk of a shoulder injury due to his work in food service despite the fact that he often unloaded trucks.  The examiner indicated that to presume that the right shoulder condition occurred during active service would require speculation that the injury occurred earlier than the Veteran remembers, and that record of his visits are in the missing service treatment records.  The examiner opined that based on a careful review of the service treatment records, that it is less likely as not that the current right shoulder condition was caused by or the result of service.

The Board has considered all of the evidence but finds that the competent evidence weighs against a finding of service connection for a right shoulder disorder.  First, the medical evidence does not show that the Veteran has been diagnosed with arthritis or that any such diagnosis was made within one year of separation from service.  While the Veteran has indicated having a past diagnosis of arthritis, as a layperson, he is not competent to diagnose arthritis as it is not a condition capable of lay observation and his assertions are not supported by the available medical evidence.  Barr, 21 Vet. App. at 309.  Therefore, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Second, the Veteran has not been diagnosed with a chronic disease subject to service connection based on continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Therefore, service connection is not warranted on this basis.

Finally, the competent evidence does not support a finding of service connection on a direct basis.  As discussed above, service treatment records do not show complaint or treatment of a right shoulder disorder during service.  Further, the Veteran did not report right shoulder pain or injury at his retirement physical and the clinical examination did not reveal a right shoulder disorder.  Moreover, during the June 1997 VA examination, the Veteran denied having a shoulder problem and the examiner found no abnormalities of the right shoulder.  Additionally, the March 2012 examiner opined that the Veteran's right shoulder disorder was less likely as not caused by or the result of service.  The examiner supported the opinion with rationale, noting the lack of treatment or complaint of a right shoulder condition during or at separation from service.  The examiner also found that the Veteran's work in food service during service did not put the Veteran at greater risk of a shoulder injury.  Consequently, the competent medical evidence does not support a finding that the Veteran's right shoulder disorder manifested during or as a result of service.

The Board has considered the Veteran's lay statements and finds that he is competent to report symptoms such as pain.  He is also competent to report injuries.  However, his lay statements regarding in-service injury, pain, and treatment of the right shoulder are not credible.  Not only are the Veteran's statements not supported by the medical evidence, he has provided contradictory statements to VA and his medical providers.  For example, in January 1997, the Veteran reported that his injury occurred in 1979 while in March 2012, he told the VA examiner that the injury or pain started in 1984.  On the other hand, he denied having right shoulder pain and injury during his June 1997 VA examination.  Further, during his hearing before the Board, he testified that he was given medication for shoulder pain during service.  He also said he reported shoulder pain during his retirement examination.  While service treatment records dated prior to 1983 are not available, records dated from 1983 until his retirement in 1995 are available and do not show injury to or complaint or treatment of the right shoulder.  Consequently, the Board finds that the Veteran's statements regarding the onset and continuity of his right shoulder symptoms not credible.

Finally, the Board observes that right shoulder pain was not documented in the medical records until January 2006, almost 11 years after the Veteran retired from service.  While the lack of documentation of a disability in medical records is not determinative of claim, in this case, the lack of documentation is significant because the Veteran reported left shoulder pain in April 2001 and September 2002.  He did not report pain of the right shoulder.  See VA Treatment Record, April 10, 2001; Darnall ACH Treatment Record, Sept. 10, 2002.  Thus, the lack of report or documentation of a right shoulder disorder for 11 years weighs against the claim.

The Board has considered all of the evidence but finds that for the reasons discussed above, the preponderance of the evidence weighs against a finding of service connection for a right shoulder disorder.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

B. Conjunctivitis

The Veteran seeks service connection for conjunctivitis.  Service treatment records show he was treated for eye irritation in August 1985.  He reported that he had been diagnosed with conjunctivitis while in desert training.  The provider diagnosed conjunctivitis.  No further complaints related to the eyes are documented in the service treatment records.  The Veteran's clinical examination at retirement in January 1995 documents normal eyes.  Further, on the accompanying report of medical history, the Veteran did not report eye problems.  No abnormality of the eyes was documented during the June 1997 VA examination.  VA treatment records dated December 2006 show that the Veteran presented with mattered right eyes 6 days prior to his appointment.  He reported a history of chronic conjunctivitis.  The assessment was chronic recurrent conjunctivitis.

During his hearing before the Board, the Veteran testified that the conjunctivitis started in the 1980s during desert training.  He said sand got into his tear ducts and started to close them up.  He described having yellow matter in or around his eyes and stated that the condition continued after leaving the desert.  Medical providers told him that his tear ducts had closed.  He stated that medical providers have been treating his conjunctivitis with artificial tears since service.  He described having occasional buildup of mucus in the corner of his eyes.

During his March 2012 VA examination, the Veteran reported that he did not have eye disease.  He stated that he had had conjunctivitis several years prior to the examination.  He indicated that he sometimes has mucus in his eyes.  The examiner observed refractive error and stated that the Veteran had diabetes mellitus but no diabetic retinopathy.  The examiner noted a history of conjunctivitis but did not find a current disability.  In the opinion, the examiner stated that the Veteran does not have any residuals of his conjunctivitis and that while he has occasional mucus in his eyes, an infection was not present.

The Board observes that medical records dated since January 2007, the date of claim, do not show a diagnosis of conjunctivitis or a related eye disorder.  The Veteran was treated for conjunctivitis in December 2006, just prior to the filing of his claim; however, the medical evidence does not show recurrent conjunctivitis, residuals of conjunctivitis, or that the December 2006 diagnosis was in any way related to service.  The Board also finds that the lay evidence does not clearly indicate that the Veteran has had conjunctivitis during the pendency of the claim.  The Veteran told the March 2012 VA examiner that he had not had conjunctivitis for several years.  Further, while he testified that he has been treated with artificial tears for his conjunctivitis since service, at most, he has described occasional buildup of mucus in the corner of his eyes.  The March 2012 VA examiner noted this symptom, but did not diagnose the mucus buildup as conjunctivitis or as a residual of any past diagnosis of conjunctivitis.  The examiner found no current conjunctivitis or infection.  Without competent evidence of a current chronic disability, service connection for conjunctivitis or its residuals cannot be granted.

The Board has considered all of the evidence but finds that for the reasons discussed above, the preponderance of the evidence weighs against a finding of service connection for conjunctivitis.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

New and material evidence having not been submitted, the claim for entitlement to service connection for bilateral hearing loss is not reopened.

New and material evidence having not been submitted, the claim for entitlement to service connection for a right elbow disability is not reopened.

Service connection for a right shoulder disorder is denied.

Service connection for conjunctivitis is denied.


REMAND

Reason for Remand: To obtain addendum opinions from VA examiners.

The Veteran seeks service connection for a gastrointestinal disorder.  A VA examination was conducted in March 2012.  A negative etiology opinion was provided based on the lack of evidence in the Veteran's medical records showing a diagnosis of diverticulitis or diverticulosis, a colonoscopy or lower GI series, or complaints of abdominal pain.  The Board observes that the examiner diagnosed diverticulitis and that the Veteran has been treated for the disorder during the pendency of the claim.  While it appears that the examiner is referring to the Veteran's service treatment records in the opinion, the Board finds that the Veteran should be given the benefit of the doubt and that an addendum opinion should be obtained that clarifies the examiner's opinion.

The Veteran seeks service connection for a rash.  A VA examination was conducted in March 2012.  The examiner did not find a rash on examination and provided a negative etiology opinion.  The rational was based on the fact that a current rash was not observed.  In the remarks section of the examination report, the examiner stated that if the Veteran has a rash that comes and goes, that the condition is a reinfection of the skin by a new organism separate from any military service condition.  The examiner did not provide a rationale for his finding.  Further, the examiner did not consider the Veteran's lay statements regarding continuity of the rash since service.  As such, a remand is warranted to obtain an addendum opinion regarding the etiology of the Veteran's claimed skin condition.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any, and associate them with the claims file.

2. Send the Veteran's claims files, to include copies of pertinent records on VBMS and Virtual VA, to the examiner who conducted the March 2012 VA examination of the gastrointestinal disorder.  If the examiner is not available, another qualified examiner should be asked to review the Veteran's claims files and provide the requested addendum opinion.  The examiner(s) should be provided with a copy of the remand for review.

Based on a review of the claims folder, including the service treatment records, private treatment reports, VA treatment reports, and the Veteran's lay statements and testimony, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current intestinal disability is causally or etiologically related to the Veteran's symptomatology in military service (September 1975 to September 1995).  In particular, the examiner should address whether the finding of diverticular disease began during service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his rash.  The claims files, including copies of pertinent records on VBMS and Virtual VA, must be provided to the examiner for review and the examiner must indicate review of these items in the examination report.

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, and the Veteran's lay statements and testimony, the examiner should render any relevant diagnoses pertaining to the claim for a skin rash.

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current skin rash is causally or etiologically related to his symptomatology in military service (September 1975 to September 1995) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should address whether any current skin rash is related to the in-service assessment of tinea versicolor.

The Veteran's reports that he has had a rash on and off since service have been conceded.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


